THE STATE OF SOUTH CAROLINA
                        In The Supreme Court

            In the Matter of Edward P. McKenzie, Respondent.

            Appellate Case No. 2019-000368


                             Opinion No. 27888
                 Submitted April 25, 2019 – Filed May 15, 2019


                           DEFINITE SUSPENSION


            John S. Nichols, Disciplinary Counsel, and C. Tex Davis,
            Jr., Senior Assistant Disciplinary Counsel, both of
            Columbia, for the Office of Disciplinary Counsel.

            Edward P. McKenzie, of St. Thomas, Virgin Islands, pro
            se.


PER CURIAM: By order of the Supreme Court of New Jersey dated December
6, 2018, Respondent was suspended from the practice of law in that state for one
year. In re McKenzie, 198 A.3d 933 (N.J. 2018). At the time of his New Jersey
suspension, Respondent was licensed in South Carolina, but administratively
suspended for failing to pay his license fees.1

According to the New Jersey order, Respondent entered a plea pursuant to North
Carolina v. Alford, 400 U.S. 25 (1970), in the Superior Court of the Virgin Islands
to one count of compounding a crime in violation of Virgin Islands law. The New
Jersey Supreme Court found Respondent's conduct violated New Jersey Rules of
Professional Conduct 8.4(b) (commission of a criminal act that reflects adversely

1
 On April 11, 2003, this Court administratively suspended Respondent based on
his failure to pay his 2003 license fees as required by Rule 410, SCACR. S.C. Sup.
Ct. Order dated Apr. 11, 2003 (Shearouse Adv. Sh. No. 13). Respondent did not
seek reinstatement following his administrative suspension.
on a lawyer's honesty, trustworthiness, or fitness as a lawyer), and 8.4(c) (conduct
involving dishonesty, fraud, deceit, or misrepresentation). New Jersey's Rule
8.4(b) is identical to South Carolina's Rule 8.4(b), RPC, Rule 407, SCACR, and its
Rule 8.4(c) is identical to South Carolina's Rule 8.4(d), RPC, Rule 407, SCACR.

Respondent failed to notify the Commission on Lawyer Conduct (the Commission)
in writing of his suspension in New Jersey as required by Rule 29(a), RLDE, Rule
413, SCACR. This Court, the Commission, and the Office of Disciplinary Counsel
were made aware of Respondent's New Jersey suspension by a letter from the
Clerk of the Supreme Court of New Jersey. Thereafter, pursuant to Rule 29(b),
RLDE, Rule 413, SCACR, Respondent was notified via a certified letter from this
Court's Clerk that he had thirty days to inform the Court of any claim that the
imposition of identical discipline in South Carolina was not warranted and the
reason for any such claim. The Court did not receive a response from Respondent
to the Clerk's letter, which was sent to the address provided by Respondent in the
Attorney Information System. The letter was returned to the Clerk unopened with
the word "Refused" written on the outside of the envelope under Respondent's
address.

Because we find a sufficient attempt was made to serve Respondent with Rule
29(b), RLDE, Rule 413, SCACR, notice, and none of the factors in Rule 29(d),
Rule 413, SCACR, preventing the imposition of identical discipline are present in
this matter, we hereby reciprocally suspend Respondent from the practice of law in
South Carolina for one year from the date of this opinion. Within fifteen (15) days
of the date of this opinion, Respondent shall file an affidavit with the Clerk of
Court showing that he has complied with Rule 30, RLDE, Rule 413, SCACR.


DEFINITE SUSPENSION.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.